Title: To George Washington from Colonel Moses Hazen, 26 January 1780
From: Hazen, Moses
To: Washington, George


          
            Dr Sir
            Elizath Town [N.J.] 26. Jany 1780 6.OClock A.M.
          
          I wrote you from this Place at 3 OClock this Morning, and then inform’d you of the Misfortune of Major Eccleson, and his Party. I can not as yet ascertain how many Officers or Men, We have lost on the Occasion—I have call’d for the Returns, as soon as I can be furnish’d with them they shall be sent to Head Qrs The Enemy cross’d at Trembley’s Point with near 100 Horse, and

two hundred Infantry, as is at present reported—Lt Coll Buskirk commanded—They arrived here between 11. & 12 in the Night.
          At the same Hour the Guard at Newark was attack’d. I am told the Officer made a Gallant Defence, and has sav’d his Party.
          The Number of the Enemy or who commanded at that place I cannot yet learn. They have taken from New Ark, Lieut. Coll Hay of the Pensylvania Line, Judge Hodden, and Mr Robert Neal—burnt the Academy, and plunder’d several People; which They have also done at this Place—Major Williamson Qr Mr, and Captn Gifford of the 3d Jersey Regt were taken from this Place. I am Sir ⟨wi⟩th great Respect your Excellency’s very Obedt servt
          
            Moses Hazen
          
        